Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response along with the Request for Continued Examination filed on 07/15/2022 has been fully considered.  Claim 1 is amended, claims 10 and 11 are canceled, and claims 1-9 and 12-26 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-20, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sunakawa et al. (JP 11-268405A) in view of Chen (US 2004/0013825 A1).
Claim 1:  Sunakawa teaches an ink jet recording paper comprising a topcoat layer containing a cationic acrylic resin and a cationic polyurethane resin (page 14, last paragraph).  Sunakawa teaches the polyurethane resin has a glass transition temperature (Tg) of 0°C (page 7, lines 8-9).
With respect to the glass transition temperature (Tg) of the cationic acrylic resin, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to select a cationic acrylic resin with a low Tg, and the motivation would be to control the glossiness of the recording paper.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Sunakawa also teaches the topcoat layer further comprises an adhesive/binder (page 5, lines 6-7) but does not teach polyvinyl pyrrolidone/vinyl acetate copolymer as the adhesive.  However, Chen teaches the use of polyvinyl pyrrolidone/polyvinyl acetate copolymer (PVP/PVAc) as an ink jet recording material (abstract and [0044]).  Chen teaches PVP/PVAc E-735 (70% PVP, 30% PVAc) [0037], PVP/PVAc E-535 (50% PVP, 50% PVAc) [0041] and PVP/PVAc E-335 (30% PVP, 70% PVAc) [0042] as suitable examples of the PVP/PVAc.  Chen also teaches E-735, E-535 and E-335 give clear, transparent coatings and are either water resistant or became hazy with a water dripping test [0044].  Sunakawa and Chen are analogous art because they are from the same field of endeavor that is the ink jet recording medium art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the PVP/PVAc of Chen with the invention of Sunakawa, and the motivation for combining would be, as Chen suggested, to provide a clear, transparent and water-resistant coatings [0044] with the knowledge of consequence loss of the coatings’ benefits.  If an ordinary artisan desires a clear, transparent and water-resistant  coating with less need for improved haze value, a medium with a coating containing PVP/PVAc would be selected with predictable results.
Claim 2:  Sunakawa teaches the amount of the cationic acrylic resin can be calculated to be 3.22% (page 14, last paragraph).
Claim 3:  Sunakawa teaches the cationic acrylic resin can be quaternary amine modified acrylic aqueous resin (page 14, last paragraph), which meets the claimed aliphatic cationic acrylate.
Claims 4, 5, 7 and 8:  Sunakawa teaches, if necessary, a crosslinking agent is added to the cationic resin, and the resin is made into a crosslinked resin by means of heat, radiation or the like (page 8, 1st partial paragraph).  It is interpreted that when the crosslinking agent is not added, claims 4 and 7 are met; and when the crosslinking agent is added, claims 5 and 8 are met.
Claim 6:  Sunakawa teaches the amount of the cationic polyurethane resin can be calculated to be 19.35% (page 14, last paragraph).
Claim 9:  Sunakawa teaches the cationic polyurethane can be obtained from a reaction of a polyisocyanate (page 6, 2nd paragraph) and a hydroxyl group including polyether diol (page 6, last paragraph), which meets the claimed isocyanate.
Claim 12:  Sunakawa teaches the cationic resins have a functional group such as a hydroxyl group (page 7, last paragraph).
Claim 13:  Sunakawa teaches the cationic polyurethane can be obtained from a reaction of a polyisocyanate (page 6, 2nd paragraph) and a hydroxyl group including polyether diol (page 6, last paragraph), which meets the claimed aliphatic polyether cationic polyurethane.
Claims 14, 15, 18 and 20:  Sunakawa teaches the inkjet recording paper further comprises a base material made of a paper material and a resin film (page 4, last paragraph).
Claim 16:  Sunakawa teaches an inkjet printer is used to print on the ink jet recording paper (page 16, 4th paragraph).
Claims 17 and 19:  Sunakawa teaches the topcoat layer has a coating amount of 1-30 gsm (page 8, last paragraph), which overlaps with the claimed range.
Claim 25:  Sunakawa teaches the topcoat layer is formed onto the substrate by a coating method followed by drying (page 14, 3rd paragraph).
Claim 26:  Sunakawa teaches the topcoat layer further comprises additives such as defoaming agent (page 8, 3rd paragraph) and a wax (page 14, last paragraph).

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sunakawa et al. (JP 11-268405A) and Chen (US 2004/0013825 A1) as applied to claims 1, 18 and 20, and further in view of Anderson et al. (US 6,096,469).
Sunakawa and Chen teach the claimed invention as set forth above.
Claim 21:  Sunakawa does not teach the type of material used for the resin film of the base material.  However, Anderson teaches polymeric films of polyester, polyolefin or polyvinyl chloride as suitable examples of a substrate of an ink receptor media (col. 10, lines 31-52).  Sunakawa and Anderson are analogous art because they are from the same field of endeavor that is the ink jet recording medium art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the polymeric film of Anderson with the invention of Sunakawa because the use of polymeric film substrate is well known before the claimed invention if nonporous substrate is desired.
Claims 22-24:  Sunakawa does not teach applying an adhesive layer on a back side of the ink jet recording paper.  However, Anderson teaches applying a pressure sensitive adhesive {instant claim 24} on a back surface of an ink receptor media for the purpose of adhering the media onto a supporting surface (col. 11, lines 6-18).  Anderson further teaches protecting the adhesive layer with a release liner {instant claim 23} (col. 11, lines 27-28).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the adhesive along with the release liner of Anderson with the invention of Sunakawa, and the motivation would be, as Anderson suggested, to adhere the ink jet recording paper onto a supporting surface such as a wall, a floor, or a ceiling (col. 11, lines 1-12).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 12-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Chen reference teaches the use of polyvinyl pyrrolidone/polyvinyl acetate copolymer (PVP/PVAc) as a binder/adhesive. 
For the above reasons claims 1-9 and 12-26 stand rejected.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
July 28, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785